{¶ 42} I respectfully dissent from the majority opinion. I would find that the trial court did not abuse its discretion when it performed its gatekeeping function under Evid. R. 702 and excluded portions of Dolence's testimony.
 {¶ 43} The majority opinion sets forth the standard for determining whether an expert opinion is reliable under Evid. R. 702(C). In making this determination, the trial court has been given the role of gatekeeper. As stated inValentine v. Conrad, 110 Ohio St.3d 42, 44,850 N.E.2d 683, "Because even a qualified expert is capable of rendering scientifically unreliable testimony, it is imperative for a trial court, as gatekeeper, to examine the principles and methodology that underlie an expert's opinion."
 {¶ 44} In this case, the trial court thoroughly reviewed the reliability analysis as set forth in Daubert v.Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,113 S.Ct. 2786, 125 L.Ed.2d 469, and its progeny, under both Ohio and federal case law. See Gen. Elec. Co. v. Joiner (1997),522 U.S. 136, 118 S.Ct. 512, 139 L.Ed.2d 508; Kumho Tire Co.v. Carmichael (1999), 526 U.S. 137, 119 S.Ct. 1167,143 L.Ed.2d 238; Valentine, supra; State v.Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084,854 N.E.2d 1038; Miller v. Bike Athletic Co. (1998),80 Ohio St.3d 607, 687 N.E.2d 735; State v. Nemeth (1998),82 Ohio St.3d 202, 694 N.E.2d 1332. It then considered Dolence's testimony and determined that his conclusion that the fire was electrical in nature was the product of reliable principles and methods as *Page 303 
established by NFPA 921. However, the trial court determined that Dolence's conclusion that the specific cause of the electrical fire stemmed from defective construction was too speculative. This determination was supported by the record.
 {¶ 45} In the technical analysis report dated May 21, 2004, which Dolence provided to the City of Beachwood Fire Department, Dolence concluded that the fire originated between the ceiling space above Suite 211 and the floor space below Suite 311 and that the most probable cause was an electrical fault, failure, or malfunction. In reaching this conclusion, Dolence relied upon facts in evidence and then eliminated all other potential causes for the fire. However, Dolence was unable to state the specific cause of the electrical fire and opined that "the exact cause and mode of failure will probably never be identified due to the destruction of the site and pertinent evidence." In a preliminary report dated July 21, 2005, Dolence identified other factors that could have contributed to the cause of the fire, including water deterioration to electrical wiring insulation and water infiltration into junction boxes and wiring device splices. He again stated that "the exact fire cause and mode of failure will never be identified." He then testified at the hearing that it was his opinion that the fire was caused by some type of resistance heating with the wiring system. Significantly, he conceded that the source could be "the actual wiring itself," which could have had a problem or defect with it. He then stated that he did not know what type of connection it was or what type of electrical resistance heating it was. He stated: "It could have been a poor termination based on oxidation. It could have been a damaged wire that heated. There are several scenarios based on the condition of the wiring and the wiring method that I saw that it could have been." Indeed, Dolence was able to identify a number of possible factors that could have been the proximate cause of the fire, but he was unable to do anything more than speculate as to the specific cause of the fire.
 {¶ 46} Ohio courts have found that a trial court does not abuse its discretion in excluding expert testimony where "there is simply too great an analytical gap between the data and the opinion proffered." Id., citing Gen. Elec. Co.v. Joiner, 522 U.S. at 146, 118 S.Ct. 512, 139 L.Ed.2d 508. In this case, it was in the province of the trial court's role as gatekeeper, upon finding the testimony unreliable, to exclude any testimony by Dolence that the electrical problem stemmed from defective construction. The record supports a conclusion that there was too great a gap between the data and the expert's proffered opinion and that his conclusion was speculative. I do not find any abuse of discretion with respect to the trial court's determination.
 {¶ 47} I also believe that the trial court properly granted summary judgment to appellees because appellants failed to offer evidence that appellees' conduct in *Page 304 
any way caused or contributed to cause the fire. Accordingly, I believe the trial court's judgment should be affirmed.